                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Jeffrey Embler,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:20-cv-00115-DSC
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 23, 2021 Order.



                                               March 23, 2021




        Case 1:20-cv-00115-DSC Document 23 Filed 03/23/21 Page 1 of 1
